Citation Nr: 0908798	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-30 230	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE
Whether new and material evidence has been received to 
establish eligibility as a surviving spouse for VA death 
benefits purposes, and if so, whether a claim for death 
benefits should be granted.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army from September 1947 until September 1968.

The Veteran and the claimant were married in February 1952, 
and were divorced in May 1988.  The Veteran died in January 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 determination by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the 
appellant's claim for death benefits.

The appellant was provided a formal hearing at the 
Philadelphia RO in May 2006, the transcript of which is 
included in the claims folder and has been considered by the 
Board in reaching its decision.  She requested a hearing 
before a Veterans Law Judge on her VA Form 9 Appeal, filed in 
September 2005.  A Board hearing was scheduled for May 11, 
2007, but the appellant did not appear for the hearing, and 
the request was considered withdrawn.




FINDINGS OF FACT

1.  In July 1997, the RO last denied the appellant's claim 
for death benefits, and following notice of this decision, 
the appellant did not appeal by filing a notice of 
disagreement.

2.  Evidence received since the July 1997 decision is not new 
and material as to whether the appellant is the surviving 
spouse of the Veteran, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the appellant's claim for 
death benefits has not been received, and the appellant's 
claim for death benefits is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claims.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In this case, no VCAA notice was sent 
to the appellant until August 2006, which was subsequent to 
the July 2005 decision, the August 2005 Statement of the Case 
(SOC), and the June 2006 Supplemental SOC.  

The United States Court of Appeals for the Federal Circuit 
held in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant, see 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) 
("[a]ctual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim . . . served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Id. at 46-47.

The Board finds that the purpose of the notice requirements 
of the VCAA was not frustrated, both because the appellant, 
through her representative, demonstrated actual knowledge of 
what was required to reopen and substantiate her claim, and 
because a benefit could not have been awarded as a matter of 
law.  Id. 889.

The appellant's two representatives at the RO hearing 
exhibited a full understanding of what the issues were and 
what needed to be shown.  The representative from The 
American Legion (AL) stated at the outset of the hearing, 
"[Appellant], the issue at hand today is whether new 
evidence has been sent in to establish your entitlement to 
benefits and the reason that they have denied your benefits 
is because you and the Veteran were legally divorced at the 
time of his death."  RO Hearing Transcript at 1.  The AL 
representative further discussed the Veteran's physical and 
psychological problems at the time of the 1988 divorce, 
arguing that the Veteran's health problems led to the 
divorce, and that the Veteran would not have sought the 
divorce if not for the health problems.  Id. at 6.  He said 
the Veteran's neurological abnormalities "created the 
relationship problems that the Veteran and spouse had which 
led to the divorce and created the set of circumstances that 
have brought us here today."  Id.  He elicited from the 
appellant that a divorce was recommended by the judge 
presiding over a hearing for a restraining order sought by 
the appellant against the Veteran.  Id. at 4.  The 
appellant's local representative argued that the Veteran had 
many stress problems, had become suicidal, and took things 
out on his family.  Id. at 5.  He argued that it was, in 
essence, a forced divorce, because even though the appellant 
did not want a divorce, she had to let the divorce occur 
because she could not stay with the Veteran in his dangerous 
condition.  Id.  Based on these statements, it is clear that 
the appellant's representatives understood that new and 
material evidence must be presented to reopen the claim, and 
that the appellant must rebut the fact of the divorce to 
establish her entitlement to benefits.

Also, there was no prejudice to the appellant because she 
could not be entitled to death benefits as a matter of law.  
As discussed below, the appellant is not the surviving spouse 
of the Veteran.  As she is not the surviving spouse, she 
could not legally be entitled to death benefits.  

VA also has a duty to assist the appellant in the development 
of her claims.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA provided the appellant with a 
hearing before a Decision Review Officer in May 2006 in 
association with her claim.  As mentioned previously, 
although the appellant also requested a hearing before the 
Board, she failed to appear at the scheduled hearing, and did 
not request that the hearing be rescheduled.  The only 
potential evidence that could support the appellant's claim 
for benefits is evidence that she was married to the Veteran 
at the time of his death, which is evidence that does not 
exist and could not be obtained by the RO.  No other evidence 
is necessary for a fair adjudication of the claim; hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
in this instance was filed in June 2004.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In a July 1990 decision, the Anchorage, Alaska, RO determined 
that the appellant did not "meet the requirements of a 
surviving spouse for Department of Veterans Affairs 
purposes."  The decision was based on the finding that the 
May 1988 divorce terminated the appellant's marital 
relationship with the Veteran.  Most recently, in July 1997, 
the appellant's claim was again denied because she did not 
qualify as a surviving spouse.

Under VA regulations, a 'spouse' is a person of the opposite 
sex whose 'marriage' to the Veteran meets the requirements of 
38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  'Marriage' means a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  To be recognized 
as the Veteran's surviving spouse for the purpose of 
establishing entitlement to VA benefits, the appellant must 
be a person of the opposite sex who was the spouse of a 
Veteran at the time of the Veteran's death, and who lived 
with the Veteran continuously from the date of marriage to 
the date of the Veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the Veteran without the fault of the spouse) and has not 
remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  A 
separation between a lawfully married Veteran and spouse at 
the time of the Veteran's death may be excused if the 
separation was caused by the Veteran's bad behavior.  
38 C.F.R. § 3.50(b)(1).  However, a divorce is not the same 
as a separation.  Once divorced, for any reason, a spouse may 
not be recognized as a surviving spouse for VA benefit 
purposes.  38 C.F.R. § 3.50(b).

Therefore, in order to reopen the claim, new and material 
evidence must be presented to show that the appellant would 
qualify as the surviving spouse of the Veteran.

Since the July 1997 decision, the appellant has submitted 
personal statements, alleging that the Veteran changed after 
his time in the Army because of the health effects of being 
exposed to herbicides in Vietnam, and it was the change in 
his personality that caused him to seek the divorce.  

The appellant submitted a May 1998 order by the Superior 
Court of New Jersey, Chancery Division, Family Part, Camden 
County, in which it was ordered that the May 1988 final 
judgment of divorce was "amended to reflect [the 
appellant] . . . is entitled to survivor benefits of her 
former husband, [the Veteran], in the form of unpaid survivor 
benefits."  

At the May 2006 hearing, the appellant stated that she 
considered herself the Veteran's widow.  She admitted that 
she and the Veteran divorced in 1988, but she said that she 
did not want the divorce, but felt that she had to allow him 
to get the divorce because he had become violent towards her.  
Further, she stated that the reason the Veteran became 
violent was because of the effect of his health conditions, 
caused by his exposure to herbicides in Vietnam.

The essential facts in this case are clear and not in 
dispute, and none of the newly submitted evidence raises a 
substantial possibility of showing that the appellant is the 
Veteran's surviving spouse.  The appellant and the Veteran 
were married in 1952, and divorced in 1988.  There is no 
evidence or argument that they had attempted to remarry each 
other or enter a common-law marriage after the divorce.  The 
Veteran died in January 1990.  The appellant argues that they 
were married for many years and that she was a caring "army 
wife" during the Veteran's service, that she endured his 
post-service problems, and that their divorce was caused and 
necessitated by the Veteran's service related disabilities.  
Unfortunately, even under these circumstances, the quality of 
the relationship during the marriage is not relevant.  There 
is a legal requirement that the parties be married at the 
time of the Veteran's death for death benefits to accrue to 
the surviving spouse.

The New Jersey Superior Court order amending the final 
judgment of divorce is not relevant for VA purposes.  
Although it does indicate that the appellant would be 
entitled to unpaid survivor benefits of her husband, the 
order does not alter the effect of the final order of divorce 
- the parties were still divorced as of May 1988.  Under VA 
regulations, there are no survivor benefits in this case that 
the appellant could qualify for because she is not a 
"surviving spouse".

No new and material evidence has been presented showing that 
the appellant is the surviving spouse of the Veteran.  She 
freely admits that she and the Veteran were divorced in 1988, 
almost two years prior to his 1990 death.  She has not 
presented evidence that she was, at the time of the Veteran's 
death, the Veteran's legal wife, and that she had lived with 
him continuously from the date of marriage until the date of 
his death.  Thus, the evidence submitted since the RO's July 
1990 decision, by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim, i.e., evidence that the 
appellant was the Veteran's surviving spouse at the time of 
his death, and does not raise a reasonable possibility of 
substantiating the claim.  The Board therefore finds that new 
and material evidence has not been received since the RO's 
July 1997 decision, and reopening the claim for death 
benefits is not warranted.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.


ORDER

New and material evidence has not been received to reopen the 
claim for death benefits, and the claim to reopen is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


